This is an appeal from the judgment of the district court of Muskogee county in an action wherein the plaintiffs in error were defendants below. Plaintiffs in error in due time served and filed their briefs in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or to otherwise appear in this cause upon the merits of the case, nor has he offered any excuse for his failure to do so. In the case of City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481, this court said:
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error."
In this case the petition in error prays that the judgment of the trial court be reversed, set aside, and held for naught and the injunction granted be dissolved and that the action be dismissed, and we find upon examination of the authorities cited by the plaintiffs in error they reasonably support the contention of the plaintiffs in error, and *Page 249 
we therefore reverse the judgment of the lower court, directing it to vacate its former judgment and dissolve the injunction therein granted and to dismiss plaintiff's cause of action.